DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herslow, WO 2016073473.
Herslow discloses a ceramic-containing and a ceramic composite transaction cards comprising: a transaction card 100 and a method of manufacturing a transaction card 100 thereof (see description, page 4, line 1-page 7 line 25 , figures 1-2), including fabricating a monolithic ceramic body (substrate) 105 with a first surface and a second surface facing in opposite directions, and wherein the first surface of the monolithic ceramic body 105 has one or more pockets 110 (recess), which can be engraved into the ceramic body 105(see figures 1-2); forming adhesives filled in the pockets 110, and bonding at least one of a first information storage medium, a first security feature, and a first decorative feature bonded to the adhesives.
Regarding claims 17, Herslow discloses that glass can be used in manufacturing the cards and also discloses that the cards are not limited to ceramic and/or glass, but fails to disclose that the monolithic card (single sheet card) is made of glass. However, Herslow recognizes that different type of material can be used, including ceramic and glass for manufacturing the cards. 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Herslow to employ glass in lieu of ceramic for manufacturing the monolithic card. Such modification would provide card that aesthetically pleasing and secure. Furthermore, glass material are well-known in the art for producing cards (as stated by the prior art). With  respect to resin material in the recess portion for placing the magnetic stripe, the prior art discloses having adhesive within the recess portion which can be considered a resin material for securing the magnetic stripe. And it is common practice to install the magnetic stripe of transaction cards on a plastic (resin) based material (evidence the prior art discloses in fig 2 that the substrate can be plastic material (resin)). Therefore, it would have been an obvious extension as taught by the prior art. 
Regarding claim 20, the prior art fails to specifically disclose a resin material in the recess portion. However, the prior art discloses having adhesive with the recess portion which can be considered a resin material for securing the magnetic stripe. And it is common practice to install the magnetic stripe of transaction cards on a plastic (resin) based material. Therefore, it would have been an obvious extension as taught by the prior art. 


	Regarding claims 18-19, 21-22 which respect to the type of glass and/or ceramic, the number of resin material, the number of storage medium, or the decorative feature, etc. These feature are merely for meeting specific customer requirements and/or a basic duplication of elements for achieving the required result, which therefore, obvious.
Regarding claims 23-24, with respect the type of raisin material and the cards having contact or non-contact IC chips, such limitations are just merely basic engineering choice for meeting specific customer requirements, as these components are well-known in the art. Therefore, it would have an obvious extension as taught by the prior art.
Regarding claims 25-30, since the structural limitations are as recited, the method steps is obtained, and therefore, obvious.
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the prior art discloses that it is desirable to apply the magnetic stripe directly on the ceramic, the examiner respectfully disagrees. The prior art suggests in one embodiment that applying the magnetic stripe directly on the ceramic as an option. The prior teaches using adhesive material within the recess portion for positioning the magnetic stripe. Adhesive material can be considered as resin material and in Fig. 2, the prior art discloses that the substrate can be made with plastic material (resin). Furthermore, it is common practice to position magnetic stripe on a plastic based material. The applicant’s argument is not persuasive. With respect to having a plurality of layers, Fig. 1 shows an embodiment where a single (monolithic) ceramic layer is used to manufacture the card. The applicant’s argument is not persuasive. Refer to the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876